Case: 21-50903   Document: 00516258629     Page: 1   Date Filed: 03/29/2022




          United States Court of Appeals
               for the Fifth Circuit                       United States Court of Appeals
                                                                    Fifth Circuit

                                                                  FILED
                                                            March 29, 2022
                            No. 21-50903
                                                             Lyle W. Cayce
                          Summary Calendar
                                                                  Clerk


   United States of America,

                                                     Plaintiff—Appellee,

                                versus

   Alejandro Zubieta-Moreno,

                                                 Defendant—Appellant,

                        consolidated with


                            No. 21-50916


   United States of America,

                                                     Plaintiff—Appellee,

                                versus

   Alejandro Zuvieta-Moreno,

                                                 Defendant—Appellant.
Case: 21-50903     Document: 00516258629          Page: 2    Date Filed: 03/29/2022

                                    No. 21-50903
                                  c/w No. 21-50916



                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 2:18-CR-738-1
                           USDC No. 2:20-CR-1273-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Alejandro Zuvieta-Moreno appeals his conviction and sentence for
   illegal reentry in violation of 8 U.S.C. § 1326(a) and (b), along with the
   revocation of the term of supervised release he was serving at the time of the
   offense. He has not briefed, and has therefore abandoned, any challenge to
   the revocation of supervised release or his revocation sentence. See United
   States v. Reagan, 596 F.3d 251, 254-55 (5th Cir. 2010).
          For the first time on appeal, Zuvieta contends that § 1326(b) is
   unconstitutional because it allows for a sentence above the otherwise
   applicable statutory maximum based on facts that are neither alleged in the
   indictment nor found by a jury beyond a reasonable doubt. He has filed an
   unopposed motion for summary disposition and a letter brief explaining that
   he raises this issue only to preserve it for further review and conceding
   correctly that it is foreclosed by Almendarez-Torres v. United States, 523 U.S.
   224 (1998). See United States v. Pervis, 937 F.3d 546, 553-54 (5th Cir. 2019).
   Because summary disposition is appropriate, see Groendyke Transp., Inc. v.
   Davis, 406 F.2d 1158, 1162 (5th Cir. 1969), Zuvieta’s motion is GRANTED,
   and the district court’s judgments are AFFIRMED.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                         2